

116 S135 IS: Prioritizing Help to Businesses Act
U.S. Senate
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 135IN THE SENATE OF THE UNITED STATESJanuary 15, 2019Mr. Thune introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prioritize the allocation of H–2B visas for States with low unemployment rates.
	
 1.Short titleThis Act may be cited as the Prioritizing Help to Businesses Act. 2.Prioritizing the allocation of H–2B visas for States with low unemployment rates (a)In generalSection 214(g)(10) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(10)) is amended to read as follows:
				
 (10)(A)Except as provided in subparagraphs (B) and (C), the numerical limitation under paragraph (1)(B) shall not apply to H–2B visas issued to aliens for positions that are certified for employment pursuant to subpart A of part 655 of title 20, Code of Federal Regulations, to perform service or labor in a State that had a seasonally adjusted unemployment rate of 3.5 percent or lower in 3 of the 5 most recent monthly reports issued by the Bureau of Labor Statistics in the previous fiscal year.
 (B)The number of aliens exempted from the numerical limitation pursuant to subparagraph (A) in any State during any fiscal year may not exceed the lesser of—
 (i)125 percent of the number of visas issued to aliens working in such State during the most recently concluded fiscal year; or
 (ii)2,500. (C)If more H–2B visa applications are received in a fiscal year on behalf of aliens desiring to work in a State described in subparagraph (A) than the limit set forth in subparagraph (B)—
 (i)eligible applicants, in a number equal to such limit, shall be selected, by lottery, from such applications for the exemption under subparagraph (A); and
 (ii)the remaining applicants shall be subject to the numerical limitation under paragraph (1)(B).. (b)Effective dateThe amendment made by subsection (a) shall take place on the first day of the first fiscal year beginning after the date of the enactment of this Act.